SUMNER, J.
Petitioner, who was a weaver in the mill of the respondent company, has filed his petition under the Workmen’s Compensation Act.
He claims that he bumped his knee against one of the looms that he was operating and that subsequently a bone abscess on the right fibula developed which required an operation on his leg at a hospital. He further claims total incapacity for a certain period and partial incapacity later.
The petitioner has made contradictory statements at different times which serve to ’ impair his veracity, and the medical testimony does not clearly establish the causality of the alleged injury.
Petition denied.